Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-8 are pending.  Claims 1-8 are examined on the merits.

Claim Rejections –35 USC § 112, 2nd
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “A use of Magnolia figo extract in the manufacture of a compound for promoting skin repairing and/or wound healing”, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  

Claim Rejections –35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).



Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Li  (KR 20190019624 A).  
Li teaches the present invention discloses a cosmetic use of Michelia figo (thus the same as the claimed Magnolia figo) essential oil (thus inherently contains the claimed compound in claim 5) for removing fishtail lines of canthus skin (thus for skin repair, thus claims 1 and 7 are met). By smearing the Michelia figo essential oil, the present invention can achieve a special effect of quickly removing the fishtail lines; if smeared three times a day, the depth of the fishtail lines can be remarkably alleviated after applying the Michelia figo essential oil for one week; and after using the Michelia figo essential oil constantly for one month, the fishtail lines can be completely removed (see Abstract). Li teaches the essential oil is added in the face cream -like product (page 4, 3rd paragraph).
Therefore, the reference is deemed to anticipate the instant claim above.

Claims 1, 5, and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Li-2  (CN 107854577 A).  
Li-2 teaches the invention belongs to the technical field of oral products and particularly relates to a preparation method of an oral-ulcer spray. The preparation method comprises the following specific steps of(1) weighing raw materials in parts by weight, including seaweed, spica prunellae, radix et rhizoma rhei, rhizoma polygoni cuspidati, fructus broussonetiae, motherwort fruit, fructus brassicae rapae,chingma abutilon seed, fresh japanese banana flower, fresh michelia figo flower Michelia figo (thus the same as the claimed Magnolia figo), fresh nerium indicum flower, grape juice, absolute ethyl alcohol and water (thus water extract of the claimed plant extract, thus inherently contains the claimed compound in claim 5); (2) obtaining a fermenting material I; (3)obtaining a fermenting material II; (4) obtaining the oral-ulcer spray; (5) carrying out vacuum filling and sterilization, sticking labels and obtaining a finished product. The oral-ulcer spray (thus for wound healing, thus to skin surface, thus claim 7 is met) is fragrant and pleasant in odor, has no pungent smell, is sour and sweet in mouthfeel, has no bad breath, is easily absorbed by affected parts without any stimulating action, can avoid the phenomenon of pain at the affected parts after being sprayed, has the effects of effectively relieve swelling and pain, diminishing inflammation and reducing internal heat, resisting oxidation and removing free radicals, inhibiting reproduction of harmful bacteria and accelerating ulcer healing, can produce an effect after being uses once, can realize healing after being used twice, and also has the effects of effectively and quickly relieving the pain of a patient, effectively treating the swelling and aching of gum and promoting fast healing of the wound (thus claim 1 is met) (see Abstract).
Therefore, the reference is deemed to anticipate the instant claim above.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, and 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li as applied to claims 1, 5, and 7 above, in view of Florence et al (US 2013/0330426 A1).
The teachings of Li are set forth above and applied as before.
The teachings of Li do not specifically teach the claimed percentage in claims 2, 3, or a gel carrier.
Florence et al teach the compositions of the present invention include Ficus tikoua, Polygonum hydropiper, Pistacia chinensis, Zizyphus mauritiana, Garuga forrestii, Michelia figo (thus the claimed plant material), etc. The compositions can be formulated as emulsions (e.g., oil-in-water, water-in-oil, silicone-in-water, water-in-silicone, water-in-oil-in-water, oil-in-water, oil-in-water-in-oil, oil-in-water-in-silicone, etc.), creams, lotions, solutions (e.g., aqueous or hydro-alcoholic solutions), anhydrous bases (e.g., lipstick or a powder), gels, ointments, milks, pastes, aerosols, solid forms, eye jellies (thus a gel), etc.[0011]. The compositions of the present invention can also include any one of, any combination of, or all of the following additional ingredients: water, a chelating agent, a moisturizing agent, a preservative, a thickening agent, a silicone containing compound, an essential oil, etc. [0016].
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the form of gel or eye jellies from Florence et al into the method of Li since as evidenced by Florence et al, cream, gels or eye jellies are used interchangeably in the art containing Michelia figo extract or essential oils. Since both of the references teach using Michelia figo extracts, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together. 
            Regarding the claimed percentages of Michelia figo extracts, determining an appropriate amount of the components within the composition is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan, which is dependent upon the skin condition of the subject.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li-2 as applied to claims 1, 5, and 7 above.
The teachings of Li are set forth above and applied as before.
The teachings of Li do not specifically teach the claimed percentage in claims 2, or 4.
            Regarding the claimed percentages of Michelia figo extracts, determining an appropriate amount of the components within the composition is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan, which is dependent upon the oral-ulcer condition of the subject.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  



Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655